Exhibit 10.1

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

Brookdale Senior Living Inc., 330 North Wabash Avenue, Suite 1400, Chicago, IL
60611, (including affiliates and its successors, assigns, employees, officers,
directors, representatives, shareholders and agents, collectively referred to as
"Brookdale"), and R. Stanley Young ("Employee") have entered into this
Separation Agreement and General Release (this "Agreement") as of this 15th day
of September 2006 (collectively referred to as the "Parties"). In consideration
of the mutual promises contained herein, the Parties agree as follows:

1.

Last Day of Employment. Employee and Brookdale agree that Employee shall
continue to serve as Brookdale's Chief Financial Officer, performing all duties
associated with such office on a full-time basis consistent with prior practice,
including, without limitation, the preparation and certification of Brookdale's
Forms 10K and 10Q for periods ending on or prior to December 31, 2006, and that,
having so continued to serve, Employee's employment with Brookdale shall
terminate on March 30, 2007, or such earlier date as may be agreed upon by
Employee and Brookdale (the date on which such a qualifying termination occurs
being called the "Termination Date"; provided that any earlier termination by
Employee's death or "Disability", as defined below, or by Brookdale without
"Cause", as defined below, shall also be deemed a qualifying termination, any
date on which it occurs also being called the Termination Date). If Employee's
employment is terminated in accordance with the preceding sentence, Brookdale
will pay Employee all earned but unpaid salary and all accrued but unused paid
time off (including vacation time) earned by Employee (or which would have been
earned if employment had continued) through March 30, 2007, less applicable
withholdings and deductions, as soon as practicable after the Termination Date.
In addition, Brookdale will reimburse Employee for all business expenses
incurred on behalf of Brookdale, in accordance with Brookdale's policies with
respect to the reimbursement of expenses. Employee hereby confirms that
effective on the Termination Date (or any other termination of employment),
Employee will no longer hold any positions as an officer, director or employee
of Brookdale (including its parents, subsidiaries and affiliates at any level),
and Employee agrees to promptly execute such customary documents and take such
customary actions as may be necessary or reasonably requested by Brookdale to
effectuate or memorialize the termination of such positions. "Cause" and
"Disability" shall have the meanings defined in Section 5(d) of the Employment
Agreement, dated August 9, 2005, between Employee, Brookdale and Brookdale
Living Communities, Inc. (the "Employment Agreement"), provided that references
therein to "this Agreement" shall be deemed to refer to this Agreement (and not
the Employment Agreement); such definitions, as so modified, are hereby
incorporated by reference.

2.

Special Payments

 

(a)

Initial Payment. Subject to this Agreement having been completely executed and
the revocation period described in Section 17 hereof having passed, 1,000 of the

 

1

 


--------------------------------------------------------------------------------



 

shares subject to the terms of the Award Agreement under the Brookdale Living
Communities, Inc. Employee Restricted Stock Plan, dated August 9, 2005, between
Employee and Brookdale Living Communities, Inc. (the "Award Agreement"), shall
become fully vested on the first business day after the revocation period
described in Section 17 hereof has passed, and shall be delivered as soon as
practicable after such date. Employee acknowledges that this payment is in
addition to any amounts to which Employee is already entitled and that the
payment is adequate and satisfactory consideration for the assurances made by
Employee in this Agreement, including, without limitation, the general release
of claims given in Section 3 hereof.

 

(b)

Payment for Services. If (and only if) Employee's employment is terminated in
accordance with the first sentence of Section 1 hereof, 2,000 of the shares
subject to the Award Agreement shall become fully vested on the Termination Date
and shall be delivered as soon as practicable after such date. If Employee is
employed by Brookdale on December 31, 2006, a bonus shall be calculated based on
the 2006 Target Bonus of one hundred and fifty thousand dollars ($150,000)
described in Section 3 of the Employment Agreement and the level of achievement
of the previously established applicable performance standards, as determined by
the Brookdale board of directors. The bonus so calculated (if any) shall be
delivered at the same time as similarly designed bonuses under the employment
agreements of other Brookdale employees are delivered and shall be comprised of
50% cash and 50% vested shares of Brookdale common stock ("Bonus Shares").
Employee acknowledges that these Section 2(b) payments are in lieu of and in
full satisfaction of any obligations, including any amounts that might be
payable or securities deliverable, under any contract, agreement, plan, policy,
program, practice or otherwise, past or present, of Brookdale or any of its
affiliates, including, but not limited to, the Employment Agreement (including,
but not limited to, any severance payment under Section 5(b) thereof), other
than any accrued and vested benefits under any tax-qualified retirement plans
(viz., the Company's 401K plan). Employee hereby waives any rights Employee
might otherwise have with respect to such obligations.

 

(c)

Final Separation Payment and Final Separation Agreement. A form of "Final
Separation Agreement" is attached hereto as Exhibit A. If (and only if)
Employee's employment is terminated in accordance with the first sentence of
Section 1 hereof, Employee will be asked to execute a Final Separation Agreement
substantially in the form attached hereto on or after the Termination Date;
however, the provisions of this Agreement are not contingent upon Employee's
execution of the Final Separation Agreement. Subject to the Final Separation
Agreement having been completely executed by Employee (or, in the event of the
Employee's prior death, a representative of Employee's estate) and the
revocation period described therein having passed, 186,469 of the shares subject
to the Award Agreement shall become fully vested in accordance with the
provisions of the Final Separation Agreement.

 

2

 


--------------------------------------------------------------------------------



 

 

 

(d)

Forfeiture of Remaining Shares. Employee recognizes that, effective as of the
passing of the revocation period described in Section 17 hereof, except for the
189,469 shares of restricted stock subject to the Award Agreement described in
Sections 2(a), 2(b) and 2(c) hereof, Employee is forfeiting all unvested shares
of restricted stock (if any) that were granted to Employee pursuant to the Award
Agreement or otherwise. Employee agrees that those 189,469 shares of restricted
stock described in Sections 2(a), 2(b) and 2(c) hereof shall vest only in
accordance with those Sections and shall otherwise be forfeited upon a
termination of employment.

3.

Employee General Release of Claims. Employee for Employee, Employee's estate,
Employee's heirs, family members, successors and assigns hereby voluntarily,
knowingly and willfully forever releases and discharges Brookdale and all
persons acting by, through, under or in concert with Brookdale in both their
official and personal capacities from any and all claims, whether or not known,
accrued, vested or ripe, that Employee has or may have against Brookdale arising
from or in any way related to Employee's employment with Brookdale up to and
including the date of execution of this Agreement or the termination of that
employment relationship in accordance with the contractual provisions of this
Agreement, including, but not limited to, any such claim for an alleged
violation of the following statutes and court-made legal principles:

 

o

Title VII of the Civil Rights Act of 1964, as amended;

 

o

The Civil Rights Act of 1991;

 

o

Any claim arising under the provisions of the False Claims Act, 31 U.S.C.A. §
3730, including, but not limited to, any right to personal gain with respect to
any claim asserted under its "qui tam" provisions;

 

o

Sections 1981 through 1988 of Title 42 of the United States Code, as amended;

 

o

The Employee Retirement Income Security Act of 1974, as amended;

 

o

The Immigration Reform and Control Act, as amended;

 

o

The Americans with Disabilities Act of 1990, as amended;

 

o

The Age Discrimination in Employment Act of 1967, as amended;

 

o

The Workers Adjustment and Retraining Notification Act, as amended;

 

o

The Occupational Safety and Health Act, as amended;

 

o

The Fair Labor Standards Act of 1938, as amended;

 

o

The Illinois Human Rights Act, as amended;

 

o

The Municipal Code of Chicago, as amended;

 

o

any other federal, state or local civil or human rights law or any other local,
state or federal law, regulation or ordinance;

 

3

 


--------------------------------------------------------------------------------



 

 

 

o

any claims arising out of or related to an express or implied employment
contract (including, without limitation, the Employment Agreement) or a covenant
of good faith and fair dealing;

 

o

any public policy, contract, tort, or common law; or

 

o

any allegation for costs, fees, or other expenses including attorneys' fees
incurred in these matters.

Notwithstanding the foregoing, nothing in this Agreement shall release or waive
any rights or claims Employee may have: (i) under this Agreement; (ii) for
indemnification under any written indemnification agreement by and between
Employee and Brookdale and/or under applicable law or Brookdale's charter or
bylaws; (iii) under any applicable insurance coverage(s); or (iv) with respect
to any accrued and vested benefits under any tax-qualified retirement plans.

4.

Brookdale Release. Brookdale for itself, its officers, directors, successors,
affiliates, agents, employees and assigns, both in their individual and
representative capacities, hereby voluntarily, knowingly and willfully forever
releases and discharges Employee, Employee's agents, attorneys, representatives,
heirs and assigns from any and all claims, whether or not known, accrued, vested
or ripe, that Brookdale has or may have against Employee arising from or in any
way related to Employee's service with Brookdale up to and including the date of
execution of this Agreement or the termination of that employment relationship
in accordance with the contractual provisions of this Agreement, including, but
not limited to, any such claim for an alleged violation of any federal, state or
local law, regulation or ordinance; any claims arising out of or related to an
express or implied employment contract (including, without limitation, the
Employment Agreement) or a covenant of good faith and fair dealing; any public
policy, contract, tort, or common law; or any allegation for costs, fees, or
other expenses including attorneys' fees incurred in these matters.
Notwithstanding the foregoing, nothing in this Agreement shall release or waive
any rights or claims Brookdale may have (i) under the terms of this Agreement or
(ii) as a result of any unlawful or fraudulent conduct by Employee.

5.

Affirmations. Employee and Brookdale each affirm that neither has filed, caused
to be filed, or presently is a party to any claim, complaint, or action against
the other in any forum or form. Employee furthermore affirms that Employee has
no known workplace injuries or occupational diseases, and has been provided and
has not been denied any leave requested under the Family and Medical Leave Act.
Employee disclaims and waives any right of reinstatement with Brookdale.
Brookdale affirms that, in accordance with the terms of the Award Agreement,
Employee is entitled to receive all dividends declared, with a record date prior
to any forfeiture of such shares, on the shares subject to the Award Agreement,
without regard to any restrictions on dividend receipt under the award's
governing documents which might otherwise apply. Brookdale further affirms that,
after the Termination Date has passed and vesting has occurred as provided in
this Agreement, both the vested Bonus Shares and the vested shares granted
pursuant to the Award Agreement will be freely transferable by Employee, without
restriction under (i) any agreement to which Brookdale is a party and (ii) any
policy of Brookdale. The vested Bonus Shares will also be without restriction
under any registration requirements

 

4

 


--------------------------------------------------------------------------------



 

of any state or federal securities law, but the vested shares granted pursuant
to the Award Agreement will be subject to certain requirements under state or
federal securities law.

6.

Benefits and COBRA. Except as otherwise provided in this Section 6, effective as
of the Termination Date, Employee will cease all Brookdale health benefit
coverage and (except as provided in this Agreement) other benefit coverage.
Employee acknowledges that Brookdale has advised Employee that pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA), Employee has a
right to elect continued coverage under the Brookdale group health plan for a
period of eighteen (18) months from the Termination Date. Provided Employee
timely elects COBRA coverage, Brookdale agrees to provide continued group health
plan coverage for Employee and Employee's eligible dependents (to the extent so
elected) for twelve (12) months following the Termination Date at Brookdale's
expense subject to co-payments and deductibles applicable to active employees of
Brookdale.

7.

Non-Disparagement. Employee agrees not to make critical, negative or disparaging
remarks about Brookdale, including, but not limited to, comments about any of
its products, services, management, business or employment practices, and not to
voluntarily aid or voluntarily assist any person in any way with respect to any
third party claims pursued against Brookdale. Brookdale agrees not to engage in,
conduct or make statements or representations that are critical, negative or
disparaging with respect to Employee, Employee's business or personal
reputation. If called to provide information to any actual or prospective
subsequent employer of Employee, Brookdale will only disclose those matters
covered in public filings, and that Employee's departure was amicable. Any
description of Employee's departure from Brookdale in any public filing or
document (or otherwise) by or on behalf of Brookdale shall be accurate and fully
consistent with that contained herein and shall be fully agreed to by Employee
except to the extent that Brookdale in good faith views its disclosure
requirements under applicable law to require disclosure which is not so agreed
to. Brookdale will attempt in good faith to provide Employee with an opportunity
to review and comment on any such filing or document before it is publicly
disclosed. Nothing in this Section will prevent the Employee or Brookdale from
responding fully and accurately to any question, inquiry or request for
information when required by applicable law or legal process.

8.

'34 Act Filing. Brookdale will disclose the existence and terms and will file
this Agreement with the Securities and Exchange Commission in satisfaction of
its reporting obligations under the Securities and Exchange Act of 1934, as
amended. The Form 8-K to be filed to which this Agreement shall be attached as
an exhibit and any press release issued in connection with Employee's departure
from Brookdale shall first be furnished to Employee with an opportunity for
Employee to comment, and Brookdale will attempt in good faith to provide
Employee with an opportunity to review any changes or additions to any such
disclosure in any other public filings or disclosure in advance.

9.

Continuing Obligations to Brookdale; Litigation Matters. The Parties' rights
under the provisions of Section 15 and 16 of the Award Agreement relating to
non-competition, non-solicitation of employees, clients and others, and
confidentiality are unaffected by the execution of this Agreement and are
incorporated by reference herein. The non-disparagement provisions contained in
Section 15(d) of the Award Agreement are superseded by those contained in
Section 7 above. Commencing on the Termination

 

5

 


--------------------------------------------------------------------------------



 

Date, Employee will cooperate in all reasonable respects with Brookdale and its
affiliates in connection with any and all existing or future litigation, actions
or proceedings (whether civil, criminal, administrative, regulatory or
otherwise) brought by or against Brookdale or any of its affiliates, to the
extent Brookdale reasonably deems Employee's cooperation necessary. Employee
shall be reimbursed for all out-of-pocket expenses incurred by Employee as a
result of such cooperation. With respect to any and all existing or future
litigation, actions or proceedings (whether civil, criminal, administrative,
regulatory or otherwise) brought against Employee in connection with his
employment by Brookdale, Brookdale will honor, and proceed in accordance with,
its Bylaws and its Indemnification Agreement with Employee entered into in
November 2005.

10.

Return of Personal Property. Brookdale promises to return to Employee all items
of personal property located at Employer's business premises prior to the
Termination Date. Employee promises to return to Brookdale all items of
Brookdale property in Employee's possession no later than the Termination Date.

11.

Notices. All notices, demands, consents or communications required or permitted
hereunder shall be in writing. Any notice, demand or other communication given
under this Agreement shall be deemed to be given if given in writing (including
facsimile or similar transmission) addressed as provided below (or at such other
address as the addressee shall have specified by notice actually received by the
sender) and if either (a) actually delivered in fully legible form to such
address or (b) in the case of a letter, five (5) days shall have elapsed after
the same shall have been deposited in the United States mail, with first-class
postage prepaid and registered or certified:

 

To Employer Corporation:

Brookdale Senior Living Inc.

 

 

330 North Wabash Avenue, Suite 1400

 

Chicago, IL 60611

 

 

Attention: Chief Executive Officer

 

 

 

With a copy to:

 

 

Skadden Arps, Slate, Meagher & Flom LLP

 

4 Times Square

 

 

New York, NY, 10036-6522

 

 

Fax: (212) 735-2000

 

 

Attention: Joseph A. Coco, Esq.

 

 

 

To Employee:

R. Stanley Young

 

 

At address currently on Brookdale's records

 

 

With a copy to:

 

 

GoodSmith Gregg & Unruh LLP

 

 

105 West Adams Street, 26th Floor

 

Chicago, IL 60603

 

 

Attention: Marilee C. Unruh Esq.

 

 

Fax: (312) 322-0056

 

 

 

6

 


--------------------------------------------------------------------------------



 

 

12.

Governing Law and Interpretation. This Agreement shall be governed and
controlled by and in accordance with the laws of the State of Delaware without
regard to its conflict of laws provision. In the event Employee or Brookdale
breaches any provision of this Agreement, Employee and Brookdale affirm that
either may institute an action to specifically enforce any term or terms of this
Agreement. Venue for any action brought to enforce the terms of this Agreement
or for breach thereof shall lie in any court of competent jurisdiction in
Chicago, Illinois. Should any provision of this Agreement be declared illegal or
unenforceable by any court of competent jurisdiction and cannot be modified to
be enforceable, excluding the general release language, such provision shall
immediately become null and void, leaving the remainder of this Agreement in
full force and effect. The Parties affirm that this Agreement is the product of
negotiation and agree that it shall not be construed against either Party on the
basis of sole authorship.

13.

Nonadmission of Wrongdoing. The Parties agree that neither this Agreement nor
the furnishing of the consideration for same shall be deemed or construed at
anytime for any purpose as an admission by either Party of any liability,
wrongdoing or unlawful conduct of any kind.

14.

Amendment. This Agreement may not be modified, altered or changed except upon
express written consent of both Parties wherein specific reference is made to
this Agreement.

15.

Entire Agreement. This Agreement sets forth the entire agreement between the
Parties hereto and fully supersedes any prior agreements or understandings
between the Parties, except the Indemnification Agreement and except as certain
provisions of other prior agreements are specifically incorporated by reference
herein. Each Party acknowledges that it has not relied on any representations,
promises, or agreements of any kind made to it in connection with the other
Party's decision to enter into this Agreement, except for those set forth in
this Agreement.

16.

Payments and Withholding. The Parties agree that, if Employee's death precedes
the time of certain payments being made hereunder, such payments shall be made
to Employee’s estate. All payments hereunder shall be subject to Brookdale's
normal practices in complying with applicable withholding requirements, unless
Employee provides evidence satisfactory to Brookdale that all applicable
requirements can be complied with in a different manner, for example, by
Employee's direct payments to the taxing authorities.

17.

Revocation. Employee may revoke this Agreement for a period of seven (7)
calendar days following the day that Employee executes this Agreement. Any
revocation within this period must be submitted, in writing, to Brookdale Senior
Living Inc., 330 North Wabash Avenue, Suite 1600, Chicago, IL 60611, as follows:
"I hereby revoke my acceptance of our Agreement." The revocation must be
personally delivered to Brookdale's Chief Executive Officer or mailed to his
office at the above address and postmarked within seven (7) calendar days of
execution of this Agreement. This Agreement shall not become effective or
enforceable until the revocation period has expired. If the last day of the
revocation period is a Saturday, Sunday, or legal holiday,

 

7

 


--------------------------------------------------------------------------------



 

then the revocation period shall not expire until the next following day which
is not a Saturday, Sunday, or legal holiday.

EMPLOYEE HAS BEEN ADVISED THAT EMPLOYEE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS
TO REVIEW THIS AGREEMENT AND THE GENERAL RELEASE CONTAINED HEREIN AND HAS BEEN
ADVISED IN WRITING TO CONSULT WITH AN ATTORNEY PRIOR TO EXECUTION OF THIS
AGREEMENT.

EMPLOYEE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL TWENTY-ONE (21)
CALENDAR DAY CONSIDERATION PERIOD.

HAVING ELECTED TO EXECUTE THIS AGREEMENT, TO FULFILL THE PROMISES CONTAINED
HEREIN AND TO RECEIVE THE CONSIDERATION SET FORTH HEREIN, EMPLOYEE KNOWINGLY AND
VOLUNTARILY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS AGREEMENT.

[Remainder of Page Intentionally Left Blank]

 

8

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement as of the date first written above:

BROOKDALE SENIOR LIVING INC.

 

 

By:

/s/ Mark J. Schulte                            

 

Name:

Mark J. Schulte

 

 

Title:

Co-Chief Executive Officer

 

EMPLOYEE

 

 

By:

/s/ R. Stanley Young                          

 

R. Stanley Young

 

 

 

9

 


--------------------------------------------------------------------------------



 

 

Exhibit A

Final Separation Agreement

 

This will confirm the understanding of "Employee" and "Brookdale" (as defined in
the Separation Agreement and General Release entered into between them as of
September ___, 2006 (the "Separation Agreement") and their final agreement (this
“Final Separation Agreement”) with respect to the termination of Employee's
employment with Brookdale:

 

1.

A form of this Final Separation Agreement was attached to the Separation
Agreement. The Separation Agreement (including, but not limited to the release
of all Claims, as set forth and defined in Section 3 of the Separation
Agreement) is hereby incorporated and made a part of this Final Separation
Agreement. Employee affirms that Employee has been paid and has received all
leave (paid or unpaid), compensation, wages, bonuses, commissions, and benefits
to which Employee may be entitled (other than payments to be provided after the
Termination Date in accordance with the Separation Agreement and this Final
Separation Agreement) and that no other leave (paid or unpaid), compensation,
wages, bonuses, commissions and benefits are due to Employee (other than
payments to be provided after the Termination Date in accordance with the
Separation Agreement and this Final Separation Agreement). Employee agrees that,
with Employee's execution of this Final Separation Agreement (and upon the
provisions of this Final Separation Agreement becoming effective and enforceable
after the revocation period described in Section 3 hereof has passed), the
release of Claims in Section 3 of the Separation Agreement shall cover any and
all Claims associated with Employee's entire employment with Brookdale and
Employee's actual separation from such employment, including, but not limited
to, any Claims arising from the date on which Employee initially signed the
Separation Agreement through Employee's last day of employment with Brookdale.
Brookdale for itself, its officers, directors, successors, affiliates, agents,
employees and assigns, both in their individual and representative capacities,
hereby voluntarily, knowingly and willfully forever releases and discharges
Employee, Employee's agents, attorneys, representatives, heirs and assigns from
any and all claims, whether or not known, accrued, vested or ripe, that
Brookdale has or may have against Employee arising from or in any way related to
Employee's service with Brookdale up to and including the date of execution of
this Agreement or the termination of that employment relationship in accordance
with the contractual provisions of this Agreement, including, but not limited
to, any such claim for an alleged violation of any federal, state or local law,
regulation or ordinance; any claims arising out of or related to an express or
implied employment contract (including, without limitation, the Employment
Agreement) or a covenant of good faith and fair dealing; any public policy,
contract, tort, or common law; or any allegation for costs, fees, or other
expenses including attorneys' fees incurred in these matters. Notwithstanding
the foregoing, nothing in this Final Separation Agreement shall release or waive
any rights or claims Brookdale may have (i) under the terms of this Final
Separation Agreement or (ii) as a result of any unlawful or fraudulent conduct
by Employee.

 

2.

Subject to this Final Separation Agreement having been completely executed and
delivered and the revocation period described in Section 3 hereof having passed,
186,469

 

10

 


--------------------------------------------------------------------------------



 

of the restricted shares subject to the Award Agreement shall become fully
vested as of the Termination Date and shall be delivered as soon as practicable
after such date (the "Final Separation Payment"), which vesting shall be in
addition to the vesting provided in Sections 2(a) and 2(b) of the Separation
Agreement. Employee agrees that the Final Separation Payment is consideration in
addition to any amounts to which Employee is already entitled and that this
consideration is adequate and satisfactory in exchange for the assurances
Employee makes in this Final Separation Agreement.

 

3.

Employee acknowledges Employee has been given more than twenty-one (21) days to
consider entering into this Final Separation Agreement and that Employee has
seven (7) days after Employee's execution of this Final Separation Agreement to
revoke such execution. Any revocation within this period must be submitted, in
writing, to Brookdale Senior Living Inc., 330 North Wabash Avenue, Suite 1600,
Chicago, IL 60611, as follows: "I hereby revoke my acceptance of our Final
Separation Agreement." The revocation must be personally delivered to
Brookdale's Chief Executive Officer or mailed to his office at the above address
and postmarked within seven (7) calendar days of execution of this Final
Separation Agreement. This Final Separation Agreement shall not become effective
or enforceable until the revocation period has expired. If the last day of the
revocation period is a Saturday, Sunday, or legal holiday, then the revocation
period shall not expire until the next following day which is not a Saturday,
Sunday, or legal holiday. No provision of this Final Separation Agreement,
including Brookdale's obligations under Section 2 hereof, shall become effective
or enforceable, until Employee's right of revocation has been fully
extinguished.

 

5.

Employee acknowledges Employee's last day of employment with Brookdale coincided
with or preceded Employee's signing of this Final Separation Agreement.

 

6.

In the event of Employee's death prior to the execution of this Final Separation
Agreement, it may be executed by a representative of Employee's estate.

 

 

Employee

Brookdale Senior Living Inc.

_______________________

By: _____________________

 

R. Stanley Young

 

 

Date: _____________________

Date: ___________________

 

 

11

 

 

 